Filed 2/28/22 P. v. D.F. CA1/4
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                        DIVISION FOUR

 THE PEOPLE,
           Plaintiff and Respondent,
                                                               A162417
 v.
 D.F.,                                                         (Contra Costa County
                                                               Superior Court No. J15-
      Defendant and
                                                               00199)
 Appellant.


          After numerous sustained juvenile petitions, probation
violations, and adult arrests, the juvenile court terminated
defendant D.F.’s status as a non-minor dependent and set aside
its placement order. Counsel for D.F. filed an opening brief
asking that this court conduct an independent review of the
record for arguable issues—i.e., those that are not frivolous,
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Counsel also informed D.F. that he had the right to file a
supplemental brief on his own behalf, but he declined to do so.
Because this appeal is not a first appeal from a criminal
conviction, and because defendant has failed to file a
supplemental brief requesting our independent review of any
issues, we will dismiss the appeal.



                                                      1
                          BACKGROUND
      D.F.’s first sustained juvenile petition was on August 5,
2016, shortly after his fifteenth birthday. He was declared a
ward of the court and placed on home supervision. Within four
months, he had admitted two violations of the conditions of his
probation, one for misdemeanor battery and another for removing
his ankle monitor and leaving home. In 2017, new supplemental
petitions and probation violations were sustained based on
incidents involving shoplifting, assault, and violating his curfew.
After an additional probation violation in 2018, D.F. was placed
out of his mother’s home at the Boys Republic facility on October
30, 2018.
      In early May 2019, a few weeks before his 18th birthday,
D.F. was involved in multiple incidents relating to his placement
at Boys Republic, including verbal and physical altercations with
peers and staff, as well as damaging a Boys Republic rented car.
Boys Republic staff requested emergency removal of D.F. from
the facility, and the probation department filed a notice of
violation alleging that D.F. had violated the conditions of his
probation. D.F. admitted a probation violation on May 20, 2019;
he was released to his mother’s custody, but she had repeatedly
stated she did not want to house him.
      On June 3, 2019, a few days after D.F.’s 18th birthday, the
probation department recommended that D.F. be adjudged a non-
minor dependent (NMD) and continued as a ward of the juvenile
court, and the court adopted that recommendation. D.F. moved




                                 2
into a transitional housing placement in Antioch on September
27, 2019.
      On October 9, 2019, another probation violation petition
was filed, alleging that D.F. had committed an armed robbery.
D.F. was arrested and detained in his juvenile case, and adult
charges were also filed. In January 2020, the juvenile court
terminated D.F.’s wardship as unsuccessful and terminated his
NMD status.
      In October 2020, D.F. filed a request to return to juvenile
court jurisdiction and extended foster care (EFC). In connection
with that request, D.F. stated he understood that failure to
participate in the activities described in his transitional
independent living case plan (TILCP) could result in his case
being closed. On October 30, 2020, the court reinstated D.F.’s
NMD status and placed him again in EFC, finding that D.F.
intended to satisfy the Welfare and Institutions Code 1 section
11403, subdivision (b) requirements by attending a program or
participating in an activity that will promote or help remove a
barrier to employment. (§ 11403, subd. (b) [setting eligibility
criteria for NMD status, including “participating in a program or
activity designed to promote, or remove barriers to
employment”].)
      The juvenile probation department reported that D.F. was
“doing outstanding” in April 2021, as he was living in a
transitional housing program and working part-time. By July


      1
       All further statutory references are to the Welfare and
Institutions Code unless otherwise noted.

                                  3
2021, however, the department filed a report recommending that
the juvenile court again terminate D.F.’s NMD status, as D.F.’s
adult probation officer reported that D.F. had been arrested in
early June 2021 (shortly after his 20th birthday) and was facing a
felony charge of being a felon in possession of a firearm. D.F. had
been remanded on this charge in adult court and was in custody
at the Martinez Detention Facility.
      At an August 17, 2021 hearing (to which D.F. refused to be
transported from the Martinez Detention Facility), the juvenile
court found that it was not in D.F.’s best interests to remain
under juvenile court jurisdiction. The court further found that
D.F. did not meet the section 11403, subdivision (b) criteria to
remain in foster care as an NMD and that D.F. was not
participating in a reasonable and appropriate TILCP. The court
therefore terminated D.F.’s NMD status, set aside his placement,
and terminated juvenile court jurisdiction, without prejudice to
D.F. applying to be reinstated as an NMD in the future.
      D.F.’s counsel in the juvenile court filed a notice of appeal.

                         DISCUSSION
      As noted, D.F.’s appellate counsel filed an opening brief
asking that this court conduct an independent review of the
record pursuant to Wende (1979) 25 Cal.3d 436. Counsel also
informed defendant that he had the right to file a supplemental
brief on his own behalf, but defendant has not done so.
      Wende review is constitutionally required only from a
defendant’s first appeal from a criminal conviction. (People v.
Cole (2020) 52 Cal.App.5th 1023, 1028, review granted October



                                  4
14, 2020, S264278 (Cole) [Wende does not apply to appeals from
the denial of postconviction relief]; People v. Figueras (2021)
61 Cal.App.5th 108, 111, review granted May 12, 2021, S267870
[following Cole].) As explained in Cole: “Wende set forth the
procedures to be followed during the defendant’s ‘first appeal of
right’—that is, during the direct appeal of his judgment of
conviction and sentence.” (Cole, at p. 1031; People v. Freeman
(2021) 61 Cal.App.5th 126, 133 [Wende procedures are
inapplicable to appeal from an order revoking post-release
community supervision, as such an appeal is not a direct appeal
from a judgment of conviction]; In re Sade C. (1996) 13 Cal.4th
952, 959 [no Wende review in appeals from orders affecting
parental custody in juvenile dependency cases]; People v. Dobson
(2008) 161 Cal.App.4th 1422, 1425 [no Wende review of order
denying outpatient status pursuant to petition to restore
competency under § 1026.2].)
      We will apply the reasoning of Cole and similar cases here,
as defendant’s appeal from the order terminating his NMD status
and setting aside his EFC placement is not a direct appeal from a
judgment of conviction. Because defendant has failed to file a
supplemental brief raising any issues for our review, we shall
dismiss the appeal. (Cole, supra, 52 Cal.App.5th at p. 1028 [court
may “dismiss appeal as abandoned” when counsel files a Wende
brief and defendant fails to file a supplemental brief].)
      We briefly note, however, that the result would be no
different if we exercised our discretion to conduct an independent
review of the juvenile court’s orders. (People v. Flores (2020)



                                  5
54 Cal.App.5th 266, 269 [court may exercise discretion to conduct
Wende review even where it is not constitutionally required].)
We review the decision to terminate NMD status for abuse of
discretion. (In re Aaron S. (2015) 235 Cal.App.4th 507, 517.)
Under section 452, the court “shall continue its jurisdiction to
allow a nonminor dependent who is eligible for foster care
placement pursuant to Section 11403 to remain in foster care,”
unless certain exceptions apply. (§ 452, subd. (b), italics added.)
Similarly, section 391 provides that a court shall continue
dependency jurisdiction over a NMD unless the NMD cannot be
located, the NMD no longer wishes to remain in dependency
jurisdiction, or the NMD is not participating in a reasonable and
appropriate TILCP. (§ 391, subds. (e)(1), (f).) Section 11403,
subdivision (b) describes the requirements of a TILCP. (See In re
Leon E. (2022) 74 Cal.App.5th 222, 227.) That statute requires a
NMD to be employed at least 80 hours per month; participating
in secondary, postsecondary, or vocational education; engaged in
a program or activity designed to promote or remove barriers to
employment; or incapable of engaging in any of the foregoing
qualifying activities due to a medical condition. (§ 11403,
subd. (b).) The juvenile court appropriately found that D.F. no
longer remained an eligible NMD under section 11403,
subdivision (b) in light of D.F.’s most recent criminal activity and
his incarceration since June 5, 2021. Particularly given that D.F.
already had an adult probation officer, the juvenile court did not
abuse its discretion in terminating D.F.’s NMD status, setting




                                 6
aside his EFC placement, and terminating juvenile court
jurisdiction.
                           DISPOSITION
       The appeal is dismissed.


                                         BROWN, J.


WE CONCUR:

POLLAK, P. J.
DESAUTELS, J.


People v. D.F. (A162417)




       
       Judge of the Superior Court of California, County of
Alameda, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                  7